Per Curiam.
The judgment complained of in the main bill of exceptions in this case was affirmed and the cross-bill of exceptions was dismissed. Thereupon application was made to the Supreme Court for a writ of certiorari to review the decision of this court on the main bill of exceptions. The writ was granted, ahd on the hearing the judgment of this court on the main bill of exceptions was reversed by the Supreme Court. 151 Ga. 227 (106 S. E. 284). While the cross-bill of exceptions was not technically before that court on the certiorari, it appears from the decision that the Supreme Court did consider the assignments of error in the cross-bill as well as in the main bill of exceptions, and, in the opinion of this court, that decision constitutes a reversal of the judgment of this court on the main bill of exceptions and also a reversal of the judgment of this court dismissing the cross-bill of exceptions; and therefore it is now ordered that the judgment of the trial court be and it is hereby reversed on both bills of exceptions.

Judgment on both main bill and cross-bill reversed.


Jenkins, P. J., and Stephens and Hill, JJ., concur.